         Case 1:17-cv-01600-DLC Document 16 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
ROBERT COLIN LEWENSTEIN, FRANCESCA     :                 17cv1600 (DLC)
MANUELA DAVIS, and ELSA HANNCHEN       :
GUIDOTTI,                              :                       ORDER
                                       :
                    Plaintiffs,        :
                                       :
          -v-                          :
                                       :
BAYERISCHE LANDESBANK,                 :
                                       :
                    Defendant.         :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     A Memorandum Endorsement of December 15, 2015 ordered the

parties to submit a status letter to this Court on December 1

2020.    On December 7, 2020, counsel for the plaintiffs advised

the Court that the parties would file a status letter.             Having

not yet received a status letter from the parties, it is hereby

     ORDERED that the parties shall submit a status letter by no

later than Monday, December 14, 2020.



Dated:       New York, New York
             December 10, 2020
